ACCEPTED
                                                                              03-15-00258-CR
                                                                                      8080310
                                                                   THIRD COURT OF APPEALS
               N O . 03>15-00258-CR                                           AUSTIN, TEXAS
                                                                         12/3/2015 4:11:13 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
          I N T H E C O U R T O F APPEALS

     O F T H E T H I R D D I S T R I C T O F TEXAS            FILED IN
                                                       3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                                       12/3/2015 4:11:13 PM
     STEPHANLE M A I E H E I N T Z L E M A N N ,         JEFFREY D. KYLE
                                                               Clerk
                                  Appellant

                             V.



              T H E STATE O F TEXAS
                                 Appellee



          Appeal i n Cause N o . 42636 i n the
3 3 ^ Judicial District Court o f Burnet County, Texas



               Brief   For        Appellee


      OFFICE OF D I S T R I C T A T T O R N E Y
      33^^ and 424'^ J U D I C L \ D I S T R I C T S

                                  Gary W . Bunyard
                                  Assistant District Attorney
                                  P. O . Box 725
                                  Llano, Texas 78643
                                  Telephone             Telecopier
                                  (325) 247-5755       (325) 247-5274
                                  g.bunyard@co.llano.tx.us
                                  State Bar. N o . 03353500

          A T T O R N E Y FOR APPELLEE

                  December 03, 2015

               Oral Argument Waived
                             Identity Of The Parties


Trial Court

      Honorable J. Allan Garrett
      424'^ Judicial District
      Burnet County Courthouse Annex (North)
      1701 East Polk St., Suite 74
      Burnet, T X 78611



State/Appellee

      Blake Ewing                            (Pre-Trial and Trial Counsel)
      Assistant District Attorney (former)
      P. O. Box 725
      Llano, Texas 78643
      (325) 247-5755
      State Bar N o . 24076376



      Richard S. Crowther                    (Pre-Trial and Trial Counsel)
      Assistant District Attorney (former)
      1701 E. Polk St., Suite 24
      Burnet, T X 78611
      (512) 756-5449
      State Bar N o . 05174200



      Gary W . Bunyard                       (Appellate Counsel)
      Assistant District Attorney
      P. O. Box 725
      Llano, Texas 78643
      (325) 247-5755
      State Bar N o . 03353500
      g.bunyard@co.llano.tx.us

                                        ii
Appellant

      Richard D . Davis                     (Pre-Trial and Trial Counsel)
      P.O. Box 398
      Burnet, Texas 78611
      (512)756-5117
      State Bar N o . 05537100

      Barton Joseph Vana                     (Trial Counsel)
      101 Highway 281 N o r t h , Suite 205C
      Marble Falls, Texas 78654
      (830)385-2694
      State Bar N o . 24084441

     Alice Price                            (Appellate Counsel)
     Attorney at Law
     408 South Liveoak
     Lampasas, Texas 76550
     State Bar N o . 00786177



     Stephanie Maie Heintzleman             (Appellant)
     T D C J N o . 01984380
     SID N o . 50365208
     William P. Hobby U n i t
     742 F M 712
     M a r l i n , T K 76661
                                Table   Of        Contents

                                                                        Page

Index o f Authorities                                                          v

Statement o f the Case                                                         1

Statement on Oral Argument                                                     1

Response to Issues Presented                                                   2

Statement o f the Facts                                                        3

Summary o f the Argument - Issue N o . 1                                       5

         There are sufficient affirmative links between Appellant and
         the contraband to support a conviction for Possession
         o f a Controlled Substance, Penalty Group 1 -
         Methamphetamine, I n A n Amount o f One Gram or More
         But Less Than Four Grams W i t h Intent to Deliver.

Argument on Issue N o . 1

   1.1     Principals of Law                                                    6

   1.2 Applicable Facts                                                        9

   13     Discussion and Conclusion                                            10

Prayer for Relief.                                                             14

Certificate o f Word Count                                                     15

Certificate o f Service                                                        15



                                             iv
                              Index   Of       Authorities


Case Law                                                           Page

Brooks V. State, 323 S.W.3d 893 (Tex. C r i m . App. 2010)

Cedano v. State, 24 S.W.3d 406,411 (Tex. App.—
   Houston [1st Dist.] 2000, no pet.)

Chavez v. State, 769 S.W.2d 284, 288-89 (Tex. App.—

   Houston [1st Dist.] 1989, pet. ref d)                                  8

Esquivel v. State, 506 S.W.2d 613 (Tex. C r i m . App. 1974)              6

Gilbert v. State, 874 S.W.2d 290, 298 (Tex. App.—

   Houston [1st Dist.] 1994, pet. ref d)                                  8

Hernandez v. State, 538 S.W.2d 127 (Tex. C r i m . App. 1976).            6

Jackson V. Virginia, 443 U.S. 307; 99 S. Ct. 2781;

   61 L . Ed. 2d 560 (1979)                                               6

Johnson v. State, 658 S.W.2d 623, 627 (Tex. C r i m . App. 1983)          7

Lafoon v. State, 543 S.W.2d 617 (Tex. C r i m . App. 1976)                6

Washington v. State, 902 S.W.2d 649, 652 (Tex. App.—
  Houston [14th D i s t ] 1995, pet. ref d)                               8
Constitutions

None cited



                                           V
Statutes/Rules

Tex. Penal Code § 1.07 (39)

Tex. Penal Code § 6.01 (b)

Tex Penal Code § 7.02 (a)(2)




Treatises/Publications

None cited
                          statement         Of The       Case

   Appellant has reasonably stated the Statement o f the Case.




                        Statement         on Oral     Argument

   The undersigned waives Oral Argument. The undersigned does not believe that

Oral Argument w i l l be beneficial for this case for the reason that the issues contain

complex nuances and the Appellant has waived Oral Argument as well.            I n such

event that this Court should believe that Oral Argument would assist the Court, the

undersigned w i l l gladly participate.




                                             1
                  R e s p o n s e to I s s u e s   Presented

Issue N o . One: There are sufficient affirmative links between Appellant and

the contraband to support a conviction for Possession o f a Controlled

Substance, Penalty Group 1 - Methamphetamine, I n A n Amount o f One

Gram or More But Less Than Four Grams W i t h Intent to Deliver.




                                         2
                           statement       Of TIte      Facts

   Appellant has not adequately described the Statement of the Facts.

   On February 15, 2014, Granite Shoals Police Officer Robert Chrane conducted

a traffic stop on a 1998 Pontiac Grand A m w i t h i n Granite Shoals, Texas.         RR

Vol. 3 Pages 95 - 96.      The vehicle was being operated by Grant Cole. RR Vol.       3

Page 97.     Appellant was the passenger and the owner o f the vehicle.     RR Vol. 3

Pages 9 8 , 1 0 9 - 112.

   The operator, Grant Cole, was arrested for outstanding warrants,         RR Vol.    3

Page 97. Granite Shoals Sergeant Chris Decker made contact w i t h Appellant and

determined that the majority o f the contents of the vehicle belonged to Appellant.

RR Vol. 3 Pages 109 - 112. Sergeant Decker asked Appellant for consent to search

the vehicle and Appellant granted this request. RR Vol. 3 Page 114.

   In a bag that was located between Appellant's leg and the center console, Sergeant

Decker found a soda straw that had been modified i n a way that it could be used for

ingesting powder-like substances.       RR Vol. 3 Page 116.     Inside the straw was a

powdery residue.       RR Vol. 3 Page 116. Also inside this bag were two glass pipes,

one containing suspected methamphetamine and the other containing marihuana.




                                            3
RR Vol. 3 Page 118. Also located i n this bag were female items such as sunglasses

and makeup, things o f that nature. RR Vol. 3 Page 116, 161.

   I n a "cheetah print" bag located i n the passenger compartment o f the vehicle.

Sergeant Decker found plastic baggies containing numerous small babies w i t h clear

crystal substance inside.   RR Vol. 3 Page 121. These were jeweler-style baggies,

small zip-style babies, w i t h i n a larger jewelry-style baggie as well as a $50 bill and

$1 bill inside that drawstring pouch w i t h both o f the bills contained crystalized

substance on the surface o f what obviously under the flashlight o f having some sort

o f crystallized substance on them. RR Vol. 3 Pages 121 - 122, 125 - 126. This bag

was observed by Sergeant Decker to originally be located underneath Appellant's

legs i n front o f the passenger seat. RR Vol. 3 Page 121,152, 160 - 161.

   Officer Chrane, while assisting w i t h the search, found i n the center console a

glass pipe w i t h a bowl at the end that contained powdered residue that was believed

to be methamphetamine.       RR Vol. 3 Page 99.

   The suspected methamphetamine was tested at the DPS Crime Lab and

determined to contain 3.52 grams o f methamphetamine. RR Vol. 4 Pages 16 - 19.




                                            4
              Summary       Of The Argument       on Issue    No, 1

   There are sufRcient affirmative links between Appellant and the

   contraband to support a conviction for Possession of a Controlled

   Substance, Penalty Group 1 - Methamphetamine, In An Amount of

   One Gram or More But Less Than Four Grams With Intent to

   Deliver.

   Appellant argues that there is no evidence o f an affirmative link or connection

between Appellant and the contraband under the "Link Doctrine". Appellee asserts

that there is ample circumstantial evidence to support the jury's verdict that

Appellant is Guilty o f this offense.




                                         5
                          Argument        On Issue     No, i

1.1   Principals of Law

   O n the question o f sufficiency o f the evidence, the relevant question is whether,

after viewing the evidence i n the light most favorable to the prosecution, any rational

trier o f fact could have found the essential elements o f the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319; 99 S. Ct. 2781; 61 L . Ed.

2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 900 (Tex. C r i m . App. 2010). This

standard gives full play to the responsibility o f the trier o f fact fairly to resolve

conflicts i n the testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts. Id.   Once a defendant has been found guilty o f

the crime charged, the factfinder's role as weigher o f the evidence is preserved

through a legal conclusion that upon judicial review all o f the evidence is to be

considered i n the light most favorable to the prosecution. Id.

   The j u r y may believe some witnesses and refuse to believe others, and it may

accept portions o f the testimony o f a witness and reject other portions. Lafoon v.

State, 543 S.W.2d 617 (Tex. C r i m . App. 1976); Hernandez v. State, 538 S.W.2d 127

(Tex. C r i m . App. 1976); Esquivel v. State, 506 S.W.2d 613 (Tex. C r i m . App. 1974).




                                           6
   The term "possession" means actual care, custody, and control. Tex. Penal Code

§ 1.07 (39).

   Possession is a voluntary act i f the possessor knowingly obtains or receives the

thing possessed or is aware o f his/her control o f the thing for a sufficient time to

permit him/her to terminate his/her control. Tex. Penal Code § 6.01 (b).

   A person is criminally responsible for an offense committed by the conduct o f

another if:

   (2)   acting w i t h intent to promote or assist the commission o f the offense,
         he/she solicits, encourages, directs, aid, or attempts to aid the other person
         to commit the offense.
Tex Penal Code § 7.02 (a)(2).

   W h e n the accused is not i n exclusive possession o f the place where the

contraband is found, the State must show additional affirmative links between the

accused   and the contraband. Cedano v. State, 24 S.W.3d 406, 411 (Tex.

App.—Houston [1st Dist.] 2000, no pet.).            A n affirmative link generates a

reasonable inference that the accused knew o f the contraband's existence and

exercised control over it. Johnson v. State, 658 S.W.2d 623, 627 (Tex. C r i m . App.

1983).

   Some relevant factors that may affirmatively link an accused to contraband

include: (1) the defendant's presence when a search is conducted; (2) whether the
contraband was i n plain view, (3) the defendant's proximity to and the accessibility

o f the narcotic; (4) whether the defendant was under the influence o f narcotics when

arrested; (5) whether the defendant possessed other contraband or narcotics when

arrested; (6) whether the defendant made incriminating statements when arrested;

(7) whether the defendant attempted to flee; (8) whether the defendant made furtive

gestures; (9) whether there was an odor o f contraband; (10) whether other

contraband or drug paraphernalia were present; (11) whether the defendant owned

or had the right to possess the place where the drugs were found; (12) whether the

place where the drugs were found was enclosed; (13) whether the defendant was

found w i t h a large amount o f cash; and (14) whether the conduct o f the defendant

indicated a consciousness o f guilt. Washington v. State, 902 S.W.2d 649, 652 (Tex.

App.—Houston [14th Dist.] 1995, pet. refd); Chavez v. State, 769 S.W.2d 284,

288-89 (Tex. App.—Houston [1st Dist.] 1989, pet. refd). The number o f linking

factors present is not as important as the "logical force" they create to prove the crime

was committed. Gilbert v. State, 874 S.W.2d 290, 298 (Tex. App.—Houston [1st

Dist.] 1994, pet. refd).




                                           8
12      Applicable Facts

     Appellant was the passenger and the owner o f the vehicle at the time o f the traffic

stop. RR V o l . 3 Pages 98,109 - 112. Appellant told officers that the majority o f the

personal items i n her vehicle belonged to her.       RR Vol. 3 Pages 109 - 112.      The

only other occupant i n the vehicle. Grant Cole, testified at trial that all o f the bags

which contained narcotics entered into evidence belonged to h i m despite the fact

that they were "girlie" i n nature. RR Vol. 4 Page 26.

     After denying that contraband is present i n the vehicle. Appellant gave consent

for the officers to search Appellant's vehicle and belongings. RR Vol. 3 Page 114.

     I n a bag that Sergeant Decker had observed was under Appellant's legs i n front

o f the passenger seat while Appellant was still i n the vehicle, officers found the 3.52

grams o f methamphetamine that is the subject o f this prosecution together w i t h

drug paraphernalia.     RR Vol. 3 Page 121, 152, 160 - 161; Vol. 4 Page 17.

     Located i n a second bag which was observed to also be i n the front passenger

compartment and was situated between Appellant's leg and the center console was

various items o f drug paraphernalia and female items.         RR Vol. 3 Page 116, 118,

161.

     A t trial the driver o f the vehicle, Grant Cole, testified that the narcotics and the

meth pipe all belonged to h i m and that Appellant had no knowledge o f the items.

                                             9
RR V o l . 4 Pages 24 - 26. Cole testified that when the officer turned o n his lights,

Cole removed the drugs from his pants pocket and put them i n a pouch/bag i n the

back seat without Appellant's knowledge. RR V o l . 4 Pages 24 - 25, 40.

     O n cross-examination. Cole acknowledged that Appellant was w i t h Cole when

Cole purchased       methamphetamine       on a different occasion as well as the

methamphetamine that is the subject o f this case. RR Vol. 4 Pages 29 - 30, 38.




IJ     Discussion and Conclusion

     I n this case virtually the total argument o f Appellant is a loose comparison o f the

facts before the j u r y to each o f the non-exclusive factors to consider i n determining

possession. When referring to several o f the factors Appellant at times modified the

description o f the factor.

     One significant point i n Appellant's argument is concerning the factor o f

consideration as to whether or not the accused the owner o f the premises.

Appellant's argument is that this case involved an automobile meaning that it was

not a premise that qualifies for consideration.       Whether they may or may not be

technically called premises. Appellant was the acknowledged owner o f the vehicle

                                             10
and o f the bag i n which the narcotics were found. Again, the list o f factors is non-

exclusive and there is no authority that the factfinder can not consider ownership o f

items capable o f containing contraband inside the items i n the same way that a

residence is considered as premises.

   Another factor argued by Appellant is that the narcotics were found i n different

bags distributed throughout the vehicle and therefore not accessible to Appellant.

Yet a close review o f the record shows that the narcotics which are the subject o f this

prosecution were i n fact located i n one single, unlocked bag that was underneath

Appellant's legs i n the front passenger portion o f the vehicle. By having this bag

positioned between her legs and the seat, as opposed to be jumbled i n w i t h all o f the

other bags i n the back seat area, a rational j u r y could infer this to be an affirmative

act o f security on the part o f Appellant as well as a demonstration that the bag and

its contents were more important to Appellant than the other bags. One other bag

located between Appellant's leg and the center console contained paraphernalia w i t h

residue that was not tested by the laboratory and other paraphernalia w i t h untested

residue was found i n the center console.

   Appellant next argues that because the paraphernalia was not i n plain sight it was

not "near" Appellant- The bulk o f the paraphernalia was i n the two unlocked bags,

which Appellant acknowledged to officers belonged to her and were both located by

                                            11
Appellant's legs, one under the legs and one next to the legs, again an act a rational

j u r y could find to be a demonstration o f importance and security. The remaining

paraphernalia was inside the center console compartment which was i n Appellant's

car and next to Appellant's seat.

   Appellant also argues that no bag was linked as Appellant's sole property. Yet

Appellant told the officers at the beginning o f the stop that the majority o f the bags

belonged to her.     A t trial Appellant's only witness. Grant Cole, testified that he

owned all o f the "girlie" bags i n which the narcotics were located yet he also testified

that the bag i n which he hurriedly put the narcotics and the meth pipe was i n the

rear portion o f the passenger compartment.             Under this record it was quite

reasonable for the j u r y to resolve this conflict i n favor o f conviction.

   Also before the j u r y was Cole's acknowledgment that Appellant was w i t h Cole

on two occasions when Cole purchased methamphetamine.                Once when Cole was

arrested for that possession and the other time when Cole purchased                   the

methamphetamine that is the subject o f this prosecution. A rational j u r y could infer

from this evidence that Appellant allowed Cole to place his narcotics i n her bag

located beneath her legs and was thereby acting w i t h intent to promote or assist Cole

i n the commission o f the crime by aiding or assisting h i m i n hiding and transporting

the narcotics, i f Appellant was not outright i n exclusive possession o f the narcotics.

                                             12
   Even i f the evidence presented through the testimony o f Grant Cole could

inferentially raise an issue as to whether Appellant's possession or control o f the

narcotics was involuntary, Appellant could have, from the outset, informed Sergeant

Decker that Cole had put drugs i n the bag i n front o f her seat which would be an act

o f termination o f the possession or control as contemplated i n Tex. Penal Code §

6.01 (b). However she did not do so which demonstrated the voluntariness o f her

possession and control o f the narcotics.

   Considering all o f these facts which were before this jury, it is reasonable to

conclude that the j u r y resolved all conflicts i n the testimony, weighed the evidence,

and drew reasonable inferences from basic facts to ultimate facts i n rendering a

verdict o f Guilty. For these reasons the relief being requested by Appellant should

be denied and the judgment o f conviction and sentenced entered i n this cause be

affirmed.




                                            13
                             PRAYER FOR R E L I E F

   WHEREFORE, PREMISES C O N S I D E R E D , Appellee prays the Court deny

the relief requested by Appellant and affirm the judgment o f conviction and sentence

entered against Appellant.

                                       Respectfully submitted,

                                       OFFICE OF D I S T R I C T A T T O R N E Y
                                       33^^ and 424'^ J U D I C I A L D I S T R I C T S
                                       Wiley B. McAfee, District Attorney
                                       P. O . Box 725
                                       Llano, Texas 78643
                                       Telephone            Telecopier
                                       (325) 247-5755      (325) 247-5274




                                          Assistant District Attorney
                                          State Bar N o . 03353500
                                          g. bunyard @ CO. 1 lano .tx. us
                                       A T T O R N E Y F O R APPELLEE




                                         14
                      C E R T I F I C A T E OF WORD C O U N T

   This is to certify that the pertinent portion o f this brief contains 2,247 words
printed i n Aldine401BT 14 font, according to the WordPerfect^" X 7 word count
tool.




                          C E R T I F I C A T E OF SERVICE

      This is to certify that a true copy o f the above and foregoing instrument, together
w i t h this proof o f service hereof, has been forwarded on the 3rd day o f December
2015, to Alice Price, Attorney for Appellant, by email and by EServe.




                                                Assistant District Attorney




                                           15